September 28, 2007


Mr. C. Rodney Acker
Jenkens & Gilchrist, P.C.
1445 Ross Avenue, Suite 3700
Dallas, TX 75202
Ms. Angela M. Nickey
Robles Bracken Coffman & Hughes, L.L.P.
310 North Mesa, Ste. 700
El Paso, TX 79901-1448

RE:   Case Number:  05-0580
      Court of Appeals Number:  08-03-00495-CV
      Trial Court Number:  2001-1701

Style:      A.G. EDWARDS & SONS, INC.
      v.
      MARIA ALICIA BEYER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Gilbert     |
|   |Sanchez         |